Citation Nr: 1803354	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.S.



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diagnosed Hodgkin's lymphoma and IHD or coronary artery disease are related to exposure to herbicides during his service in Korea.  The Board notes the Veteran has been diagnosed with both disorders.  A February 2012 medical record indicated a diagnosis of classical Hodgkin lymphoma.  A May 2012 medical record indicated a diagnosis of coronary atherosclerosis and 3-vessel coronary artery bypass grafting.  A January 2014 record noted coronary artery disease.

The Veteran indicates during his November 2017 Board hearing that, during his service in Korea, he was a machine gunner and had numerous maneuvers with the First Cavalry Division in the demilitarized zone (DMZ).  He states this exposed him to herbicides as herbicides were sprayed in Korea prior to 1968.  His representative references statements from Phillip Steward, a former U.S. Army Captain, which indicated that letters, including dated July 23, 2008, from the Department of the Army Center for Unit Records Research support that herbicides were used in Korea from 1962-1970.  The Veteran's representative requests that such evidence should be obtained on remand.

The Department of Defense (DOD) has identified specific units that served in areas along the Korean DMZ where herbicides were used between April 1, 1968 and August 31, 1971.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 1.H.4.b.  If a claimant's unit has not been determined to have served along the portion of the DMZ where herbicides were used during this time period, VA's Adjudication Procedure Manual provides that a verification request should be sent to the Joint Services Records Research Center (JSRRC) to determine the location of the Veteran's unit and whether exposure to herbicides can be verified.  See M21-1, IV.ii.1.H.4.c.

The Veteran's service personnel records show that he was stationed in Korea from June 9, 1964 to June 24, 1965.  The personnel records reflect that in June 1964, the Veteran was assigned to Company B, 2nd Battalion, 32nd Infantry Division.  However, as the Veteran's service in Korea concluded prior to April 1968, a presumption of herbicide exposure based upon such service is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  Nevertheless, the M21-1 indicates that a request should be sent to the JSRRC for verification of exposure to herbicides when a veteran claims exposure in Korea and the service was not between April 1, 1968, and August 31, 1971, or in a unit or entity listed in IV.ii.1.H.4.b.  See VBA Manual, M21-1, IV.ii.1.H.4.c.

The RO completed a May 2014 formal finding that the information required to corroborate the claimed Agent Orange exposure was insufficient to concede exposure.  However, the Board finds that the available records provide sufficient details of the Veteran's service in Korea, and as his service dates are not within the timeframe for conceding herbicide exposure, a request should be sent to JSRRC for verification of exposure to herbicides during service in Korea.

The Board notes that if a limited time period is necessary to request development (such as a 60-day period), multiple requests should be made to cover the entire time period claimed by the Veteran.  See Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Send a request (or multiple requests) to JSRRC for verification of exposure to herbicides during the Veteran's service in Korea from June 1964 to June 1965 in accordance with VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.4.c.

2.  Specifically request letters from f the Department of the Army Center for Unit Records Research in support of herbicide use in Korea from 1962-1970.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

